The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 7, 10-12, 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. US Patent Application Publication 2002/0115979 in view of Glaug et al. US Patent Application Publication 2001/0027302.

As to claims 1 and 11, Lavon teaches a disposable diaper 1A, comprising: 
a liquid permeable topsheet 2 forming a wearing-facing surface; 
a liquid impermeable backsheet 3 forming an outward-facing surface; 
a front region 20 ending at a front waist edge 8; 
a rear region 22 ending at a rear waist edge 8 (Figure 1); 
an overall length measured from the front waist edge 8 to the rear waist edge 8 (Figure 1); 
a left and right longitudinal edges 9 connecting the front and rear waist edges 8 (58b);
 a longitudinal axis Y dividing the backsheet into left and right halves;
 left and right fastening members 13 each extending laterally from the respective left and right longitudinal edges 9 in the rear region 22 and each having a fastener 13 proximate an end thereof.  Ikeda teaches pressure sensitive adhesive instead of a mechanical fastener (paragraph 0027).  Glaug teaches fastening members 54 comprising adhesive tapes or mechanical hooks (Glaug paragraphs 0046-0049). Thus, teaches the adhesive and the mechanical fasteners are functionally equivalent.  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to modify the adhesive tapes of Ikeda with mechanical fasteners since both solve the same problem of connecting the absorbent article as taught in Glaug.

Ikeda teaches a landing zone 14 in the front region 20 (Figure 2) configured to cooperate with the mechanical fasteners 13 to effect attachment therebetween (Figure 2, paragraph 0027); and

an absorbent core 4 disposed between the topsheet 2 and backsheet 3, 
the absorbent core 4 comprising absorbent gelling material (paragraph 0041).

the absorbent core 4 having a front core edge 4a, a rear core edge 4a and a core length measured from the front core edge to the rear core edge, the core length being less than the overall length (Figure 1);

an augmented waistband zone 6 in the rear waist region 22 (Figure 1), the augmented waistband zone 6 being defined by a layer of augmenting material in addition to the topsheet and backsheet, 
the layer of augmenting material having a top extent toward the elastic 10 (Figures 1,4 and 6), a bottom extent near the absorbent core (Figures 1, 4, and 6) and left and right side extents 6c, 
Ikeda does not teach the claimed measurements, but Ikeda teaches the augmenting
material is located on the diaper in such a way as to resist shrinkage and distortion of the end flap 8 during use (paragraph 0030). One having ordinary skill in the art would be
able to determine through routine experimentation the size and optimum placement needed for the augmenting material to be effective in reducing distortion (paragraphs 0030,0037). 

Ikeda/Glaug wherein the layer of augmenting material is not solely formed of an elastomeric film, elastomeric strand, or elastomeric strip – where Ikeda teaches the member 6 is made of foamable polyethylene (paragraph 0025).  

Ikeda does not teach a separate layer of liquid acquisition/distribution material.  Glaug teaches an absorbent having an acquisition material for the benefit of facilitating the transference of fluid into the core for absorption and retention in the core even under repeated insults (Glaug paragraph 0015).  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to modify Ikeda with a liquid acquisition material for the benefits taught in Glaug.  
Glaug further teaches the acquisition layer is positioned below the fluid intake zone portion of the topsheet to directly receive the liquid body wastes from the wearer (paragraphs 0013, 0014, 0058; Figures 2, 3A, 4A, 5A, 6A).  Glaug teaches providing an acquisition system of a lesser width and length than the core makes use of a less expensive fluid acquisition system (paragraph 0062).  Modifying Ikeda with the acquisition taught in Glaug would provide an acquisition system confined to a portion of the absorbent core and would be longitudinally separated and spaced apart from the augmenting material of Ikeda since the augmenting material 6 of Ikeda does not overlap the absorbent core.  
Ikeda/Glaug further teach the augmented waistband zones has a stiffness of at least 0.50 N (paragraph 0031).
As to claims 2, and 14 the top extend of the layer of augmenting material of the augmented waistband zone is coextensive with the rear waist edge – where Ikeda teaches the augmenting material 6 is associated with the waist-opening so as to extend along the end flap 8 of the rear waist region 22 (paragraph 0024).

As to claims 4 and 12,  one or both of the front and rear regions include a separate elastic waistband structure – where an elastic member 10 is disposed in the rear waist region 22 (Ikeda paragraph 0023; Figures 1 and 6).

As to claims 7 and 18, Ikeda/Glaug teaches the layer of augmenting material 6 is positioned between the backsheet and the topsheet (paragraphs 0024).

As to claims 10 and 15, Ikeda/Glaug teach teaches a leg gasketing system 7, wherein the topsheet is not attached to the leg gasketing system – where Ikeda teaches the outermost side edge portions 7d of the leak-barrier cuffs 7 further extend outward beyond the side edge portions 2b of the topsheet 2 (paragraph 0034).


4.	Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Glaug as applied to claims 1 and 11 above in view of Goulait et al. USPN 5527305.  Ikeda/Glaug teaches the present invention substantially as claimed.  However, Ikeda/Glaug does not teach a coloring agent on the augmenting material viewed from outside the diaper.  Goulait teaches a printed waist reinforcement member printed with indicia that will aid in proper positioning of the article (Abstract; col. 2, lines 50-54; col. 3, lines 1-16). It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to modify Ikeda/Glaug with a coloring agent on the augmenting material for the benefits taught in Goulait. 


5.	Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Glaug as applied to claims 1 and 11 above in Beruda et al. US Patent Application Publication 2005/0222547.  Ikeda/Glaug teach the present invention substantially as claimed.  Ikeda/Glaug does not the diaper having a Caliper of less than 4.0 mm.  Beruda teaches an absorbent article with an acquisition layer 54 and storage layer 60 having a desirable low caliper for providing a thin/soft diaper that is less visible under a wearer’s clothing and to have a very underwear-like appearance (Beruda paragraph 0051). Beruda teaches a caliper of less than 4.0 mm (paragraphs 0052 and 0054).  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to provide Ikeda/Glaug with a low caliper acquisition and core for the benefits taught in Beruda. 


6.	Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Glaug as applied to claims 1 and 11 above in view of Driskell et al. US Patent Application Publication 2003/0069557.  Ikeda/Glaug teach the present invention substantially as claimed.  Ikeda/Glaug does not teach the left and right fastening members are elastically extensible.  Driskell teaches an absorbent garment having elastic fasteners for the benefit of creating a stretchable waist for improved fit and comfort and reduced leakage (Driskell paragraph 0002).  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to modify Ikeda/Glaug with elastic fasteners for the benefits taught in Driskell. 


7.	Claims 8, 9, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Glaug as applied to claims 1 and 11 above in view of Sauer et al. USPN 6506185. Ikeda/Glaug teach the present invention substantially as claimed.  

As to claims 8 and 19, Ikeda/Glaug does not teach the layer of augmenting material is positioned on an inner surface of the topsheet (Sauer Figure 2; col. 1, lines 57-61.  Sauer teaches an absorbent article with an augmenting material 30 attached to an inner surface of the topsheet for the benefit of maintaining a pocket opening in a position adapted for receiving fecal insults (col. 2, lines 55-64).  It would have been obvious to one having ordinary skill in the art to provide augmenting material on the inner surface of the topsheet for the benefits taught in Sauer. 

As to claims 9 and 20, Sauer further teaches a layer of augmenting material positioned on the backsheet (col. 2, lines 61-63; col. 6, lines 28-32, lines 58-62)


Double Patenting

9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,639,216 in view of Glaug et al. US Patent Application Publication 2001/0027302.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patent does not require an acquisition layer and specifically that the waist feature does not overlap the acquisition layer.  Glaug an absorbent article having an acquisition layer positioned below the fluid intake zone portion of the topsheet to directly receive the liquid body wastes from the wearer (paragraphs 0013, 0014, 0058; Figures 2, 3A, 4A, 5A, 6A).  Glaug teaches providing an acquisition system of a lesser width and length than the core makes use of a less expensive fluid acquisition system (paragraph 0062).  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to modify the present invention with an acquisition layer of less width and length than the core for the benefits taught in Glaug, and would provide an acquisition system longitudinally separated and spaced apart from the augmenting material. 

11.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,820,896 in view of Glaug et al. US Patent Application Publication 2001/0027302.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patent does not require an acquisition layer and specifically that the waist feature does not overlap the acquisition layer.  Glaug an absorbent article having an acquisition layer positioned below the fluid intake zone portion of the topsheet to directly receive the liquid body wastes from the wearer (paragraphs 0013, 0014, 0058; Figures 2, 3A, 4A, 5A, 6A).  Glaug teaches providing an acquisition system of a lesser width and length than the core makes use of a less expensive fluid acquisition system (paragraph 0062).  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to modify the present invention with an acquisition layer of less width and length than the core for the benefits taught in Glaug, and would provide an acquisition system longitudinally separated and spaced apart from the augmenting material. 


12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781